Hall, Justice.
The plaintiff brought suit in a justice’s court against the defendant for one hundred dollars “ damages to personal property.” The cause of action attached to the justice’s summons was for injury and damage done in destroying *473an oil painting representing Tallulah Falls, and for injury to the frame of said picture, said package having been received for transportation as freight by theWestern and Atlantic Railroad at Kingston,Ga., to be transported to Atlanta, Ga., $100.00. The justice awarded judgment to the plaintiff for the amount sued for, and from this judgment an appeal was taken to the superior court of Fulton county. .On the appeal trial, a freight receipt given by the agent at Rome, Ga., to Daily for the picture in question, to be shipped from that point to Atlanta, -.and consigned to R. , G. Lockhart, was put in evidence by the plaintiff. It was shown that the package containing the picture was in good order when delivered at Kingston to the defendant; when it reached Atlanta, the painting and frame were both demolished to such an extent as to be utterly worthless; the value was proved. The plaintiff proved that the picture belonged to her brother, who had suffered her to keep it until he called for it, and if he'never did so, it was to be ,her property. She further testified that she was responsible for its delivery to him. At the close of the testimony, a non-suit was moved and granted by the court, and to this judgment the plaintiff excepted.
The picture was an heirloom in the plaintiff’s family, and was prized by her on that account; she does not appear to have derived any revenue by exhibiting it; - it was •entrusted to her for safe" keeping and for her personal pleasure and for the gratification it afforded herself and friends; she had no property, either general or special, in it, and in her own name could maintain no action for its loss or destruction. ■ The action should have been brought in the name of the owner. The plaintiff was only a bor■tower, (29 Ga , 356), and acquired no title in the picture. loaned; her right was to possess and use it, and for any interference with that right she might maintain an action. Code, §2129, In all cases of bailment, where the property is in possession of the bailee, and a trespass is com-, mitted during the continuance of the bailment, this gives, *474‘.the bailee a right of action for interference with his special property, and a concurrent right to the owner or bailor for the interference with his general property. Code, §§3030, 2091, 2141.
It is admitted that a carrier cannot dispute the title of the party delivering goods for transportation by setting ■up title in himself, or a title in third persons, which is not being enforced against him. Code, §2476 and citations. But that is not this case; he sets up no adverse claim; ■does not refuse to deliver the property to the consignee. The plaintiff herself shows that she has no interest in, or title to, the property which has been damaged, and for which she asks to recover compensation. The non-suit was properly awarded, because it appeared from her own evidence that she had no right to maintain the suit.
Judgment affirmed.